Citation Nr: 1113166	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-43 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the reduction of the evaluation for rheumatic heart disease with cardiac neurosis and depression, from 70 percent to 30 percent, effective October 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A motion to advance this case on the Board's docket was received by the Board in September 2010, and granted in October 2010, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2010).


REMAND

On the day before his scheduled hearing, the Veteran requested his Travel Board hearing be rescheduled.  While the Board has granted this request, the Veteran is hereby advised that any further requests for a change in hearing date must meet all of the requirements of 38 C.F.R. § 20.704, including timeliness of the request and establishing good cause.  38 C.F.R. § 20.704 (2010).

Accordingly, the case is remanded for the following action:  

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

